OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-04804 The Elite Group of Mutual Funds (Exact name of registrant as specified in charter) 1325 4th Avenue, Suite 1744Seattle, Washington (Address of principal executive offices) (Zip code) Richard S. McCormick McCormick Capital Management 1325 4th Avenue, Suite 1744Seattle, WA 98101 (Name and address of agent for service) Registrant's telephone number, including area code:(206) 624-5863 Date of fiscal year end: September 30 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Elite Group of Mutual Funds By (Signature and Title)* /s/ Richard S. McCormick Richard S. McCormick, President Date July 8, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT ISSUER TICKER CUSIP MEETING DATE DESCRIPTION OF VOTE ISSUER V. SH VOTED? VOTE CAST FOR/AGAINST MGMT Noble Corp. NE H5833N103 10/29/2009 For the recommended Directors Issuer Yes Against Against Approval of the amendment & restatement of the NE 1991 stock option and restricted stock plan effective as of 10/29/09. Issuer Yes Against Against Frontier Communications FTR 35906A108 10/27/2009 To adopt the merger plan dated 5/13/09 with Verizon Communications, New Communications Holdings, and Frontier Communications. Issuer Yes For For To amend the restated cert. of incorporation of FTR, as amended, to increase the number of authorized shares of FTR common stock from 600 million to 1.75 billion. Issuer Yes For For To approve the issuance of FTR common stock pursuant to the merger agreement. Issuer Yes For For Abbott Labs ABT 4/23/2010 For the recommended Directors Issuer Yes Against Against Ratification of Deloitte & Touche as auditors. Issuer Yes For For Advisory Vote on executive compensation Shareholder Yes Against For Special Shareholder Meetings allowing minority shareholders the right to call a shareholder meeting Shareholder Yes Against For AT&T T 00206R102 4/30/2010 For the recommended Directors Issuer No Ratification of appointment of Independent Auditors. Issuer Yes For For Cumulative voting Shareholder Yes Against For Pension Credit Policy Shareholder Yes Against For Advisory Vote on compensation Shareholder Yes Against For Special Stockholder Meetings Shareholder Yes Against For Antigenics AGEN 5/12/2010 For the recommended Directors Issuer Yes Against Against Proposal to approve an amendment to our amended and restated certificate of incorporation to effect a reverse stock split of the company's common stock at the discretion of the board of directors. Issuer Yes Against Against Proposal to ratify the appointment of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Yes For For ITT Educational Services, Inc. ESI 45068B109 5/4/2010 Election of Director John F. Cozzi Issuer Yes Against Against Election of Director Kevin M. Modany Issuer Yes Against Against Election of Director Lloyd G. Waterhouse Issuer Yes Against Against To ratify the appointment of Pricewaterhousecoopers LLP to serve as ESI's independent registered public accounting firm for it's fiscal year ending December 31, 2010. Issuer Yes For For Frontier Communications Corp. FTR 35906A108 5/13/2010 For the recommended directors Issuer Yes Against Against To consider and vote upon an advisory proposal on executive compensation. Issuer Yes Against Against To consider and vote upon a stockholder proposal, if presented at the meeting. Shareholder Yes Against For To ratify the selection of KPMG LLP as our independent registered public accounting firm for 2010. Issuer Yes For For The Hartford Financial Services Group HIG 5/19/2010 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of Deloitte & Touche LLP as independent auditor of the company for 2010 fiscal year. Issuer Yes For For Management proposal to approve the company's 2010 incentive stock plan Issuer Yes Against Against Management proposal to approve the material terms of executive officer performance goals for annual incentive awards. Issuer Yes Against Against Shareholder proposal recommending that the board of directors amend the bylaws of the company to provide for reimbursement of a shareholder or group of shareholders for expenses incurred in connection with nominating one or more candidates who are elected by shareholders in a contested election of directors. Shareholder Yes Against For Lincoln National Corp. LNC 5/27/2010 For the recommended Directors Issuer Yes Against Against To ratify Ernst & Young LLP as our independent public acct firm for 2010. Issuer Yes For For To approve an amendment to our amended and restated articles of incorporation to provide for election of directors by majority vote. Issuer Yes For For To approve an advisory proposal on the compensation of executives as disclosed in the proxy statement Issuer Yes Against Against STEC, Inc. STEC 5/27/2010 For the recommended Directors Issuer Yes Against Against To approve the 2010 incentive award plan. Issuer Yes Against Against To ratify the appointment of Pricewaterhousecoopers LLP to serve as the independent registered public accounting firm for the fiscal year ending December 31, 2010. Issuer Yes For For Merck & Co, Inc. MRK 58933Y105 5/25/2010 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of the Company's independent registered public accounting firm for 2010. Issuer Yes For For Proposal to adopt the 2010 incentive stock plan. Issuer Yes Against Against Proposal to adopt the 2010 Non-Employee Directors stock option plan. Issuer Yes Against Against Alliance Data Systems ADS 6/8/2010 For the recommended Directors Issuer Yes Against Against Approval of 2010 Omnibus incentive plan Issuer Yes Against Against To ratify the selection of Deloitte & Touche LLP as the independent registered public accounting firm of ADS corp. for 2010. Issuer Yes For For Seabright Insurance SBX 5/18/2010 For the recommended Directors Issuer Yes Against Against Approval of section 162(m) performance goals and annual grant limitations under the SBX amended and restated 2005 long term equity incentive plan. Issuer Yes Against Against Approval of an amendment to the amended and restated cert. of incorporation. Issuer Yes For For Ratification of the appointment of KPMG LLP as the company's independent registered public acctg. Firm for the year ending 12/31/10. Issuer Yes For For Diamond Offshore DO 25271C102 5/24/2010 For the recommended Directors Issuer Yes Against Against To ratify the appointment of Deloitte & Touche LLP as the independent auditors of the company for fiscal year 2010. Issuer Yes For For To transact such other business as may properly come before the annual meeting or any adjournment thereof. Issuer Yes For For Chevron Corp. CVX 5/26/2010 For the recommended Directors Issuer Yes Against Against Ratification of Independent Registered public accounting firm. Issuer Yes For For Amendment to Chevron's bylaws to reduce the percentage of stockholdings required for stockholders to call a special meeting. Issuer Yes For For Appointment of an independent director with environmental expertise. Shareholder Yes Against For Holding equity based compensation through retirement. Shareholder Yes Against For Disclosure of payments to host governments Shareholder Yes Against For Guidelines for Country Selection Shareholder Yes Against For Financial Risks from Climate Change Shareholder Yes Against For Human Rights Committee Shareholder Yes Against For Genzyme Corp. GENZ 6/16/2010 For the recommended Directors Issuer Yes Against Against A proposal to amend the 2004 equity incentive plan to increase the number of shares of common stock available for issuance under the plan by 2,750,000 shares. Issuer Yes Against Against A proposal to amend the 2009 employee stock purchase plan to increase the number of shares of common stock available for issuance under the plan by 1,500,000. Issuer Yes Against Against A proposal to amend the 2007 director equity plan to increase the number of shares of common stock available for issuance under the plan by 250,000 shares. Issuer Yes Against Against A proposal to amend the restated articles of organization to reduce the percentage of shares required from shareholders to call a special meeting of shareholders from 90% to 40%. Issuer Yes For For A proposal to ratify the audit committee's selection of independent auditors for 2010. Issuer Yes For For Devon Energy DVN 25179M103 6/9/2010 For the recommended Directors Issuer Yes Against Against Ratify the appointment of the company's independent auditors for 2010 Issuer Yes For For Adopt a simple majority vote Issuer Yes For Against Exxon Mobil XOM 30231G102 5/26/2010 For the recommended Directors Issuer Yes Against Against Ratification of independent auditors Issuer Yes For For Special shareholder meetings Shareholder Yes Against For Incorporate in North Dakota Shareholder Yes Against For Shareholder advisory vote on executive compensation Shareholder Yes For Against Amendment of EEO policy Shareholder Yes Against For Policy on water Shareholder Yes Against For Wetlands restoration policy Shareholder Yes Against For Report on Canadian oil sands Shareholder Yes Against For Report on Natural gas production Shareholder Yes Against For Report on energy technology Shareholder Yes Against For Greenhouse gas emissions goals Shareholder Yes Against For Planning assumptions Shareholder Yes Against For Neutral Tandem TNDM 64128B108 5/25/2010 For the recommended Directors Issuer Yes Against Against To ratify the appointment of Deloitte & Touche as TNDM's independent registered public accounting firm. Issuer Yes For For Celgene Corp. CELG 6/16/2010 For the recommended Directors Issuer Yes Against Against Ratification of the appointment of KPMG LLP as the company's independent registered public acctg. Firm for the year ending 12/31/10. Issuer Yes For For Genzyme Corp. (Gold Voting Form) GENZ 6/16/2010 For the recommended Directors Shareholder Yes Against Against A proposal to amend the 2004 equity incentive plan to increase the number of shares of common stock available for issuance under the plan by 2,750,000 shares. Shareholder No A proposal to amend the 2009 employee stock purchase plan to increase the number of shares of common stock available for issuance under the plan by 1,500,000. Shareholder No A proposal to amend the 2007 director equity plan to increase the number of shares of common stock available for issuance under the plan by 250,000 shares. Shareholder No A proposal to amend the restated articles of organization to reduce the percentage of shares required from shareholders to call a special meeting of shareholders from 90% to 40%. Shareholder No A proposal to ratify the audit committee's selection of independent auditors for 2010. Shareholder No
